Exhibit 10.3

 

LOGO [g2188901.jpg]

Exhibit 10.3 BORROWER: Agricola Don Memo, S.A. de C.V., a Mexican corporation
GUARANTOR: Calavo Growers, Inc., a California corporation CONTINUING AND
UNCONDITIONAL GUARANTY 1. The Guaranty. For valuable consideration, the
undersigned (“Guarantor”) hereby unconditionally guarantees and promises to pay
promptly to Bank of America, N.A., its subsidiaries and affiliates
(collectively, “Bank”), or order, in lawful money of the United States, any and
all Indebtedness of Agricola Don Memo, S.A. de C.V., a Mexican corporation
(“Borrower”) to Bank when due, whether at stated maturity, upon acceleration or
otherwise, and at all times thereafter. The liability of Guarantor under this
Guaranty is not limited as to the principal amount of the Indebtedness
guaranteed and includes, without limitation, liability for all interest, fees,
indemnities, and other costs and expenses relating to or arising out of the
Indebtedness and for all swap, derivative, foreign exchange or hedge or other
similar transaction or arrangement (“Swap Obligations”) now or hereafter owing
from Borrower to Bank. No Guarantor will be deemed to be a guarantor of any Swap
Obligation to the extent that such Guarantor is not an Eligible Contract
Participant at the time such guaranty becomes effective with respect to such
Swap Obligations as set forth in the Commodities Exchange Act (7 U.S.C., Sec. 1,
et. seq.). The liability of Guarantor is continuing and relates to any
Indebtedness, including that arising under successive transactions which shall
either continue the Indebtedness or from time to time renew it after it has been
satisfied. This Guaranty is cumulative and does not supersede any other
outstanding guaranties, and the liability of Guarantor under this Guaranty is
exclusive of Guarantor’s liability under any other guaranties signed by
Guarantor. If multiple individuals or entities sign this Guaranty, their
obligations under this Guaranty shall be joint and several. “Indebtedness” shall
mean and includes any and all advances, debts, obligations and liabilities of
Borrower, or any of them, previously, now or later made, incurred or created,
whether voluntary or involuntary and however arising, whether due or not due,
absolute or contingent, liquidated or unliquidated, determined or undetermined,
including Swap Obligations and obligations under any deposit, treasury
management or other similar transaction or arrangement, and whether any of the
Borrowers may be liable individually or jointly with others, or whether recovery
upon such Indebtedness may be or later becomes unenforceable. 2. Obligations
Independent. The obligations under this Guaranty are independent of the
obligations of Borrower or any other guarantor, and a separate action or actions
may be brought and prosecuted against Guarantor whether action is brought
against Borrower or any other guarantor or whether Borrower or any other
guarantor be joined in any such action or actions. 3. Rights of Bank. Guarantor
authorizes Bank, without notice or demand and without affecting its liability
hereunder, from time to time to: (a) renew, compromise, extend, accelerate, or
otherwise change the time for payment, or otherwise change the terms, of the
Indebtedness or any part thereof, including increase or decrease of the rate of
interest, or otherwise change the terms of any Bank Agreements; (b) receive and
hold security for the payment of this Guaranty or any Indebtedness and exchange,
enforce, waive, release, fail to perfect, sell, or otherwise dispose of any such
security;



--------------------------------------------------------------------------------

LOGO [g2188902.jpg]

(c) apply such security and direct the order or manner of sale thereof as Bank
in its discretion may determine; (d) release or substitute any Guarantor or any
one or more of any endorsers or other guarantors of any of the Indebtedness; and
(e) permit the Indebtedness to exceed Guarantor’s liability under this Guaranty,
and Guarantor agrees that any amounts received by Bank from any source other
than Guarantor shall be deemed to be applied first to any portion of the
Indebtedness not guaranteed by Guarantor. 4. Guaranty to be Absolute. Guarantor
agrees that until the Indebtedness has been paid in full in immediately
available funds and any commitments of Bank or facilities provided by Bank with
respect to the Indebtedness have been terminated, Guarantor shall not be
released by or because of the taking, or failure to take, any action that might
in any manner vary, discharge or otherwise reduce, limit, or modify Guarantor’s
obligations under this Guaranty. Guarantor waives and surrenders any defense to
any liability under this Guaranty based upon any such action, including but not
limited to any action of Bank described in the immediately preceding paragraph
of this Guaranty. It is the express intent of Guarantor that Guarantor’s
obligations under this Guaranty are and shall be absolute and unconditional. If
this Guaranty is revoked, returned, or canceled, and subsequently any payment or
transfer of any interest in property by Borrower to Bank is rescinded or must be
returned by Bank to Borrower, this Guaranty shall be reinstated with respect to
any such payment or transfer, regardless of any such prior revocation, return,
or cancellation; and any guaranty of any indemnities, shall survive any
termination of this Guaranty. In the event of the death of a Guarantor, the
liability of the estate of the deceased Guarantor shall continue in full force
and effect as to (i) the Indebtedness existing at the date of death, and any
renewals or extensions, and (ii) loans or advances made to or for the account of
Borrower after the date of the death of the deceased Guarantor pursuant to a
commitment made by Bank to Borrower prior to the date of such death. As to all
surviving Guarantors, this Guaranty shall continue in full force and effect
after the death of a Guarantor, not only as to the Indebtedness existing at that
time, but also as to the Indebtedness later incurred by Borrower to Bank. In the
event that acceleration of the time for payment of any of the Indebtedness is
stayed upon the insolvency, bankruptcy, or reorganization of Borrower or
otherwise, all such Indebtedness guaranteed by Guarantor shall nonetheless be
payable by Guarantor immediately if requested by Bank. 5. Guarantor’s Waivers of
Certain Rights and Certain Defenses. Guarantor waives: (a) any right to require
Bank to: (i) proceed against Borrower or any other person; (ii) marshal assets
or proceed against or exhaust any security held from any of the Borrowers or any
other person; (iii) give notice of the terms, time and place of any public or
private sale or other disposition of personal property security held from
Borrower or any other person; (iv) take any other action or pursue any other
remedy in Bank’s power; or (v) make any presentment or demand for performance,
or give any notice of nonperformance, acceleration, protest, notice of protest
or notice of dishonor hereunder or in connection with any obligations or
evidences of indebtedness held by Bank as security for or which constitute in
whole or in part the Indebtedness guaranteed hereunder, or in connection with
the creation of new or additional Indebtedness, or give any notice of acceptance
of this Guaranty, or notices of any fact that might increase Guarantor’s risk. 2



--------------------------------------------------------------------------------

LOGO [g2188903.jpg]

(b) any defense to its obligations under this Guaranty based upon or arising by
reason of: (i) any disability or other defense of Borrower or any other person;
(ii) the cessation or limitation from any cause whatsoever, other than payment
in full, of the Indebtedness of Borrower or any other person; (iii) any lack of
authority of any officer, director, partner, agent or any other person acting or
purporting to act on behalf Borrower which is a corporation, partnership or
other type of entity, or any defect in the formation of Borrower; (iv) the
application by Borrower of the proceeds of any Indebtedness for purposes other
than the purposes represented by Borrower to, or intended or understood by, Bank
or Guarantor; (v) any act or omission by Bank which directly or indirectly
results in or aids the discharge of Borrower or any portion of the Indebtedness
by operation of law or otherwise, or which in any way impairs or suspends any
rights or remedies of Bank against Borrower; (vi) any impairment of the value of
any interest in any security for the Indebtedness, including without limitation,
the failure to obtain or maintain perfection or recordation of any interest in
any such security, the release of any such security without substitution, and/or
the failure to preserve the value of, or to comply with applicable law in
disposing of, any such security; (vii) any modification of the Indebtedness, in
any form whatsoever, including any modification made after revocation hereof to
any Indebtedness incurred prior to such revocation, and including without
limitation the renewal, extension, acceleration or other change in time for
payment of, or other change in the terms of, the Indebtedness, including
increase or decrease of the rate of interest; (viii) any requirement that Bank
give any notice of acceptance of this Guaranty; (ix) any defense based on any
claim that Guarantor’s obligations exceed or are more burdensome than those of
Borrower; (x) the benefit of any statute of limitations affecting Guarantor’s
liability under this Guaranty; or (xi) any election of remedies by Bank, even
though that election of remedies, such as a non-judicial foreclosure with
respect to any security for any portion of the Indebtedness, destroys
Guarantor’s rights of subrogation or Guarantor’s rights to proceed against
Borrower for reimbursement. (c) until the Indebtedness has been paid in full and
any commitments of Bank or facilities provided by Bank with respect to the
Indebtedness have been terminated, even though the Indebtedness may be in excess
of Guarantor’s liability hereunder, to the extent permitted by applicable law,
any right of subrogation, reimbursement, indemnification, and contribution
(contractual, statutory, or otherwise). No provision or waiver in this Guaranty
shall be construed as limiting the generality of any other waiver contained in
this Guaranty. 3



--------------------------------------------------------------------------------

LOGO [g2188904.jpg]

6. Waiver of Immunity. To the extent that Guarantor has acquired or hereafter
may acquire any immunity (sovereign or otherwise) from any legal action, suit,
arbitration or other proceeding, from jurisdiction of any court or arbitration
panel or from set-off or any legal process (whether through service or notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) with respect to itself or any of its
property, Guarantor hereby irrevocably and unconditionally waives and agrees not
to plead or claim such immunity in respect of its obligations under this
Guaranty or any document or agreement executed or delivered in connection
herewith. 7. General Partner Liability and Waivers of Other Rights and Defenses.
(a) If Borrower is a partnership and Guarantor is a general partner of that
partnership, then Guarantor shall not be liable under this Guaranty for any
portion of the Indebtedness that is secured by real property; provided, however,
that Guarantor shall remain liable under partnership law for all the
Indebtedness. (b) Guarantor waives any rights and defenses that are or may
become available to Guarantor by reason of Sections 2787 to 2855, inclusive, of
the California Civil Code. (c) Guarantor waives all rights and defenses that
Guarantor may have because any of the Indebtedness is secured by real property.
This means, among other things: (i) Bank may collect from Guarantor without
first foreclosing on any real or personal property collateral pledged by
Borrower; and (ii) if Bank forecloses on any real property collateral pledged by
Borrower: (1) the amount of the Indebtedness may be reduced only by the price
for which that collateral is sold at the foreclosure sale, even if the
collateral is worth more than the sale price, and (2) Bank may collect from
Guarantor even if Bank, by foreclosing on the real property collateral, has
destroyed any right Guarantor may have to collect from Borrower; and (iii) if
Bank consents to a sale of the real property for less than the remaining amount
of the Indebtedness due at the time of sale, the amount of Guarantor’s
obligation for Indebtedness guarantied hereunder shall be reduced only by the
amount of sales proceeds applied against the Indebtedness, even if such consent
destroyed rights Guarantor may have to collect from Borrower, and
notwithstanding Section 580e of the California Code of Civil Procedure or any
other statute. This is an unconditional and irrevocable waiver of any rights and
defenses Guarantor may have because any of the Indebtedness is secured by real
property. These rights and defenses include, but are not limited to, any rights
or defenses based upon Section 580a, 580b, 580d, 580e or 726 of the California
Code of Civil Procedure. (d) Guarantor waives any right or defense it may have
at law or equity, including California Code of Civil Procedure Section 580a, to
a fair market value hearing or action to determine a deficiency judgment after a
foreclosure. 8. Setoff. Guarantor grants to Bank a continuing right of setoff
for all of Guarantor’s liabilities and obligations to Bank, whether now existing
or later arising, upon and against all the deposits, credits, collateral and
property of Guarantor (other than clients’ trust and other fiduciary accounts or
escrows) now or hereafter in the possession, custody, or control of Bank or any
entity under the control of Bank of America Corporation and its successors and
assigns or in transit to any of them. At any time, without further demand or
notice (any such notice being expressly waived by Guarantor), Bank may set off
the same or any part thereof and apply the same to any liability or obligation
of Guarantor even though unmatured and regardless of the adequacy of any other
collateral securing this Guaranty. TO THE 4



--------------------------------------------------------------------------------

LOGO [g2188905.jpg]

EXTENT PERMITTED BY LAW, ANY AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS
REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE LIABILITIES
PRIOR TO EXERCISING ITS RIGHT OF SET OFF WITH RESPECT TO SUCH DEPOSITS, CREDITS
OR OTHER PROPERTY OF GUARANTOR, ARE VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY
WAIVED. 9. Subordination. Any obligations of Borrower to Guarantor, now or
hereafter existing, including but not limited to any obligations to Guarantor as
subrogee of Bank or resulting from Guarantor’s performance under this Guaranty,
are hereby subordinated to the Indebtedness. Guarantor agrees that, if Bank so
requests during an event of default by Borrower, Guarantor shall not demand,
take, or receive from Borrower, by setoff or in any other manner, payment of any
other obligations of Borrower to Guarantor until the default has been cured or
waived and if not cured timely, until the Indebtedness has been paid in full and
any commitments of Bank or facilities provided by Bank with respect to the
Indebtedness have been terminated. If any payments are received by Guarantor in
violation of such waiver or agreement, such payments shall be received by
Guarantor as trustee for Bank and shall be paid over to Bank on account of the
Indebtedness, but without reducing or affecting in any manner the liability of
Guarantor under the other provisions of this Guaranty. 10. Revocation of
Guaranty. (a) This Guaranty may be revoked at any time by Guarantor in respect
to future transactions. Such revocation shall be effective upon actual receipt
by Bank, at the address shown below or at such other address as may have been
provided to Guarantor by Bank, of written notice of revocation. Revocation shall
not affect any of Guarantor’s obligations or Bank’s rights with respect to
transactions committed or entered into prior to Bank’s receipt of such notice,
nor shall it affect Guarantor’s obligations with respect to any indemnities,
executed prior to Bank’s receipt of such notice. (b) Guarantor acknowledges and
agrees that this Guaranty may be revoked only in accordance with the foregoing
provisions of this paragraph and shall not be revoked simply as a result of any
change in name, location, ownership or composition or structure of Borrower, or
the dissolution of Borrower. 11. Extent of Guaranty. If Guarantor is a
subsidiary or affiliate of Borrower, Guarantor’s liability hereunder shall not
exceed at any one time the largest amount during the period commencing with
Guarantor’s execution of this Guaranty and thereafter that would not render
Guarantor’s obligations hereunder subject to avoidance under Section 548 of the
Bankruptcy Code (Title 11, United States Code) or any comparable provisions of
any applicable state law. 12. Taxes. (a) Any and all payments made by Guarantor
under this Guaranty, any agreement or instrument required by, or executed or
delivered in connection with, this Guaranty and/or pursuant to this section
shall be made free and clear of, and without deduction or withholding for, or on
account of, any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, or other charges, including any penalties or interest
thereon (collectively “Taxes”). If any Taxes are at any time imposed on such
payments, Guarantor shall pay all such Taxes to the appropriate government
authorities prior to the date on which penalties attach thereto, for its own
account and indemnify Bank with respect thereto, including, without limitation,
ensuring, that with respect to any payment by Guarantor to Bank subject to
Taxes, Bank receives a net amount equal to the full amount it would have
received had such payment not been subject to Taxes. (b) Furthermore, if any
Taxes are imposed at a rate of five percent (5%) or more with respect to
interest on advances or other extensions of credit under this Guaranty or any
agreement or instrument required by, or executed in connection with, this
Guaranty, Guarantor shall also pay to Bank, at the time such interest is paid,
all additional amounts which Bank 5



--------------------------------------------------------------------------------

LOGO [g2188906.jpg]

specifies as necessary to preserve the after-tax yield Bank would have received
at each interest payment date if such Taxes had not been imposed. The additional
amounts necessary to preserve the after-tax yield Bank would have received if
Taxes had not been imposed shall be calculated pursuant to the formula, y =(w)
(t) (i) 1-w-t where the terms are defined as follows: y = additional payment to
be made to Bank; w = withholding tax rate levied by foreign government; t =
Bank’s combined Federal and state tax rate; i = stated interest at each interest
payment date, in dollars or foreign currency, to be paid on the advance or other
credit extension (i.e., base rate plus quoted spread times loan principal for
the relevant interest period); and 1 = one. (c) Within thirty (30) days after
the due date for any related Taxes, Guarantor shall provide Bank with original
tax receipts, certified copies of tax receipts, or other documentation
acceptable to Bank (together, “Tax Payment Documentation”), for all Taxes paid
by Guarantor pursuant to this section. (d) At the time Guarantor makes any
payment (whether of principal, interest or otherwise) under this Guaranty, any
agreement or instrument required by, or executed or delivered in connection
with, this Guaranty and/or pursuant to this section to which, in Bank’s
judgment, any Taxes relate, Guarantor shall also pay to Bank an amount equal to
such Taxes (“Tax Deposit”). After Guarantor delivers to Bank Tax Payment
Documentation evidencing Guarantor’s payment of such Taxes, Bank shall refund to
Guarantor the respective amount of any previously collected Tax Deposit, without
interest thereon. If Guarantor fails to timely pay any Taxes or to provide Bank
with Tax Payment Documentation as provided herein, then Guarantor hereby
forfeits, and agrees that Bank may retain, the related Tax Deposit in an amount
equal to such unpaid taxes or with respect to which Tax Payment Documentation
was not provided to Bank, whichever is greater. If the amount of such Tax
Deposit is less than the amount which Bank is entitled to retain pursuant to the
immediately preceding sentence, then such difference, with interest thereon at
the rate for interest after default provided for in this Guaranty or any
agreement or instrument executed or delivered in connection with this Guaranty,
shall be paid by Guarantor to Bank. (e) In addition, Guarantor agrees to pay,
and indemnify Bank with respect to, any present or future stamp or documentary
taxes, or any other excise or property taxes, charges or similar levies which
arise from any payment made under this Guaranty or from the execution, delivery
or registration of, or otherwise with respect to, this Guaranty or any agreement
or instrument required by, or executed or delivered in connection with, this
Guaranty (hereinafter referred to as “Other Taxes”). (f) The obligations of
Guarantor contained in this section shall survive the payment in full of
principal of, and interest on, all advances and any other amounts due under this
Guaranty or any agreement or instrument required by, or executed or delivered in
connection with, this Guaranty. This section shall apply regardless of whether
any Taxes or Other Taxes are legally or properly assessed. Bank shall not be
required to release any collateral for this Guaranty until all Tax Payment
Documentation is provided to Bank. If Guarantor is or becomes subject to any
exchange control laws or similar restrictions, then in order to ensure the
prompt performance by Guarantor of its obligations to Bank, Guarantor shall
obtain and maintain in force all required exchange control approvals, consents,
licenses or other authorizations. 13. Information Relating to Borrower.
Guarantor acknowledges and agrees that it has made such independent examination,
review, and investigation of the Bank Agreements as Guarantor deems necessary
and appropriate, and shall have sole responsibility to obtain from Borrower any
information required by Guarantor about any modifications to the Bank
Agreements. Guarantor further acknowledges 6



--------------------------------------------------------------------------------

LOGO [g2188907.jpg]

that Bank has no duty, and Guarantor is not relying on Bank, at any time to
disclose to Guarantor any information relating to the business operations or
financial condition of Borrower. “Bank Agreements” shall mean all agreements,
documents, and instruments evidencing any of the Indebtedness, including but not
limited to all loan agreements between Borrower and Bank and promissory notes
from Borrower in favor of Bank, and all deeds of trust, mortgages, security
agreements, and other agreements, documents, and instruments executed by
Borrower in connection with the Indebtedness, all as now in effect and as
hereafter amended, restated, renewed, or superseded. 14. Borrower’s
Authorization. (a) Borrower’s Authorization. Where Borrower is a company,
corporation, partnership, or limited liability company, it is not necessary for
Bank to inquire into the powers of Borrower or of the officers, directors,
partners, members, managers, or agents acting or purporting to act on its
behalf, and any Indebtedness made or created in reliance upon the professed
exercise of such powers shall be guaranteed hereunder, subject to any
limitations on Guarantor’s liability set forth herein. (b) Governmental
Authorization. No approval, consent, exemption, authorization, or other action
by, or notice to, or filing with, any governmental authority (including, without
limitation, any nation, state or other political subdivision thereof, any
central bank, and any entity exercising executive, legislative, judicial,
regulatory or administrative functions, and any company, corporation or other
entity owned or controlled by any of the foregoing) is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, Guarantor of this Guaranty or any other instrument or agreement
required hereunder. 15. Guarantor Information; Reporting to Credit Bureaus.
Guarantor authorizes Bank to verify or check any information given by Guarantor
to Bank, check Guarantor’s credit references, verify employment, and obtain
credit reports. Guarantor shall provide such financial statements and other
financial information about Guarantor as Bank may request from time to time.
Guarantor agrees that Bank shall have the right at all times to disclose and
report to credit reporting agencies and credit rating agencies such information
pertaining to the Indebtedness and/or Guarantor as is consistent with Bank’s
policies and practices from time to time in effect. Guarantor acknowledges and
agrees that the authorizations provided in this paragraph apply to any
individual general partner of Guarantor and to Guarantor’s spouse and any such
general partner’s spouse if Guarantor or such general partner is married and
lives in a community property state. 16. Currency. (a) If a judgment or order is
rendered by any court, tribunal or arbitration panel for the payment of any
amounts owing to Bank under this Guaranty or for the payment of damages in
respect of any breach of this Guaranty or any provision or term thereof and such
judgment or order is expressed in currency (“Judgment Currency”) other than
United States dollars, Guarantor agrees notwithstanding any such judgment or
order, to indemnify and hold harmless Bank against any deficiency in United
States dollars in the amounts received by Bank arising or resulting from any
variation between (i) the rate of exchange at which United States dollars are
converted into Judgment Currency for the purpose of the judgment or order, and
(ii) the rate of exchange at which Bank is able to purchase United States
dollars with the amount of Judgment Currency actually received by Bank. The
above indemnity constitutes a separate and independent obligation of Guarantor
from its other obligations under this Guaranty and applies irrespective of any
indulgence granted by Bank. No proof or evidence of any actual loss shall be
required to be provided by Bank. The term “rate of exchange” shall include any
premiums, taxes and costs of exchange payable in connection with the purchase of
or conversion into the relevant currency and shall be determined by Bank in
accordance with its normal procedures. (b) The obligations hereunder shall not
be affected by any acts of any governmental authority affecting Borrower
including, without limitation, any restrictions on the conversion of 7



--------------------------------------------------------------------------------

LOGO [g2188908.jpg]

currency or repatriation or control of funds or any total or partial
expropriation of Borrower’s property, or by economic, political, regulatory, or
other events in the countries where Borrower is located. 17. Change of Status.
Any Guarantor that is a business entity shall not enter into any consolidation,
merger, or other combination unless (a) Guarantor is the surviving business
entity, or (b) the Bank approves such change in writing, not to be unreasonably
withheld, conditioned or delayed, and (i) the surviving entity assumes this
Guaranty and (ii) the combined business entity has a net worth equal to or
greater than Guarantor at the time of the transaction. Further, Guarantor shall
not change its legal structure unless (a) Guarantor obtains the prior written
consent of Bank and (b) all Guarantor’s obligations under this Guaranty are
assumed by the new business entity; provided, however, Guarantor may change its
state of domicile from California to Delaware without obtaining the consent of
Bank so long as Guarantor provides notice to Bank within fifteen (15) days prior
to such change and signs any reaffirmation of this Guaranty as reasonably
required by Bank. 18. Remedies. If Guarantor fails to fulfill its duty to pay
all Indebtedness guaranteed hereunder or shall breach or fail to comply with any
term or provision of this Guaranty, Bank shall have all of the remedies of a
creditor and, to the extent applicable, of a secured party, under all applicable
law. Without limiting the foregoing to the extent permitted by law, Bank may, at
its option and without notice or demand: (a) declare any Indebtedness due and
payable at once; (b) take possession of any collateral pledged by Borrower or
Guarantor, wherever located, and sell, resell, assign, transfer, and deliver all
or any part of the collateral at any public or private sale or otherwise dispose
of any or all of the collateral in its then condition, for cash or on credit or
for future delivery, and in connection therewith Bank may impose reasonable
conditions upon any such sale. Further, Bank, unless prohibited by law the
provisions of which cannot be waived, may purchase all or any part of the
collateral to be sold, free from and discharged of all trusts, claims, rights of
redemption and equities of Borrower or Guarantor whatsoever. Guarantor
acknowledges and agrees that the sale of any collateral through any nationally
recognized broker-dealer, investment banker, or any other method common in the
securities industry shall be deemed a commercially reasonable sale under the
Uniform Commercial Code or any other equivalent statute or federal law, and
expressly waives notice thereof except as provided in this Guaranty; and (c) set
off and apply any and all deposit accounts of Guarantor held by Bank or its
affiliates against any and all obligations of Guarantor owing to Bank. The
set-off may be made irrespective of whether or not Bank shall have made demand
under this Guaranty, and although such obligations may be contingent or
unmatured or denominated in a currency different from that of the applicable
deposit accounts and without regard for the availability or adequacy of other
collateral. If exercised by Bank, Bank shall be deemed to have exercised such
right of setoff and to have made a charge against any such money immediately
upon the occurrence of such default although made or entered on the books after
such default. 19. Notices. All notices required under this Guaranty shall be
personally delivered or sent by first class mail, postage prepaid, or by
overnight courier, to the addresses on the signature page of this Guaranty, or
sent by facsimile to the fax numbers listed on the signature page, or to such
other addresses as Guarantor may specify from time to time in writing. Notices
and other communications shall be effective (i) if mailed, upon the earlier of
receipt or five (5) days after deposit in the U.S. mail, first class, postage
prepaid, (ii) if telecopied, when transmitted, or (iii) if hand-delivered, by
courier or otherwise (including telegram, lettergram or mailgram), when
delivered. 20. Successors and Assigns. This Guaranty (a) binds Guarantor and
Guarantor’s executors, administrators, successors, and assigns, provided that
Guarantor may not assign its rights or obligations under this Guaranty without
the prior written consent of Bank, and (b) inures to the benefit of Bank and 8



--------------------------------------------------------------------------------

LOGO [g2188909.jpg]

Bank’s indorsees, successors, and assigns. Bank may, without notice to Guarantor
and without affecting Guarantor’s obligations, sell participations in, or assign
the Indebtedness and this Guaranty, in whole or in part and may exchange
information about Guarantor to any actual or potential participants or
assignees. 21. Amendments, Waivers, and Severability. No provision of this
Guaranty may be amended or waived except in writing. No failure by Bank to
exercise, and no delay in exercising, any of its rights, remedies, or powers
shall operate as a waiver of such rights, remedies or powers, and no single or
partial exercise of any such right, remedy, or power shall preclude any other or
further exercise thereof or the exercise of any other right, remedy, or power.
The unenforceability or invalidity of any provision of this Guaranty shall not
affect the enforceability or validity of any other provision of this Guaranty.
22. Costs and Expenses. Guarantor agrees to pay all reasonable attorneys’ fees
and all other costs and expenses that may be incurred by Bank (a) in the
enforcement of this Guaranty or (b) in the preservation, protection, or
enforcement of any rights of Bank in any case commenced by or against Guarantor
under the Bankruptcy Code (Title 11, United States Code) or any similar or
successor statute. 23. Representations and Warranties. When Guarantor signs this
Guaranty, and until the Indebtedness is repaid in full and any commitments or
facilities provided by Bank with respect to the Indebtedness have been
terminated, Guarantor makes the following representations and warranties: (a) If
Guarantor is anything other than a natural person, it is duly formed and
existing under the laws of the state or other jurisdiction where organized.
(b) This Guaranty, and any instrument or agreement required hereunder, are
within Guarantor’s powers, have been duly authorized, and do not conflict with
any of its organizational papers. (c) In each state in which Guarantor does
business, it is properly licensed, in good standing, and, where required, in
compliance with fictitious name statutes. (d) All financial and other
information that has been or will be supplied to Bank is sufficiently complete
to give Bank accurate knowledge of Guarantor’s financial condition, including
all material contingent liabilities. Since the date of the most recent financial
statement provided to Bank, there has been no material adverse change in the
business condition (financial or otherwise), operations, properties or prospects
of Guarantor. If Guarantor is comprised of the trustees of a trust, the
foregoing representations shall also pertain to the trustor(s) of the trust.
(e) There is no lawsuit, tax claim or other dispute pending or threatened
against Guarantor which, if lost, would impair Guarantor’s financial condition
or ability to repay the Indebtedness, except as have been disclosed in writing
to Bank. (f) Guarantor is not in default on any obligation for borrowed money,
any purchase money obligation or any other material lease, commitment, contract,
instrument or obligation, except as have been disclosed in writing to Bank.
(g) Guarantor has no knowledge of any pending assessments or adjustments of its
income tax for any year and all taxes due have been paid, except as have been
disclosed in writing to Bank. (h) There is no event which is, or with notice or
lapse of time or both would be, a default by Guarantor under this Guaranty or
under any other instrument or agreement executed in connection with the
Indebtedness or this Guaranty. (i) Guarantor will not be rendered insolvent by
the execution, delivery, and performance of its obligations under this Guaranty.
9



--------------------------------------------------------------------------------

LOGO [g2188910.jpg]

(j) Guarantor, if a natural person, has obtained any spousal or other consents
or waivers which may be required by applicable law. 24. Governing Law. Except to
the extent that any law of the United States may apply, this Guaranty shall be
governed and interpreted according to the laws of California (the “Governing Law
State”), without regard to any choice of law, rules or principles to the
contrary. Nothing in this paragraph shall be construed to limit or otherwise
affect any rights or remedies of Bank under federal law. 25. Venue and
Jurisdiction. Guarantor agrees that any action or suit against Bank arising out
of or relating to this Guaranty shall be filed in federal court or state court
located in the Governing Law State. Guarantor agrees that Bank shall not be
deemed to have waived its rights to enforce this section by filing an action or
suit against Guarantor in a venue outside of the Governing Law State. If Bank
does commence an action or suit arising out of or relating to this Guaranty,
Guarantor agrees that the case may be filed in federal court or state court in
the Governing Law State. Bank reserves the right to commence an action or suit
in any other jurisdiction where Borrower, any Guarantor, or any collateral has
any presence or is located. Guarantor consents to personal jurisdiction and
venue in such forum selected by Bank and waives any right to contest
jurisdiction and venue and the convenience of any such forum. The provisions of
this section are material inducements to Bank’s acceptance of this Guaranty. 26.
Dispute Resolution Provision. This paragraph, including the subparagraphs below,
is referred to as the “Dispute Resolution Provision.” Bank and Guarantor (and
any other party to this Guaranty) agree that this Dispute Resolution Provision
is a material inducement for their entering into this Guaranty. (a) Scope. This
Dispute Resolution Provision concerns the resolution of any disputes,
controversies, claims, counterclaims, allegations of liability, theories of
damage, or defenses (collectively, a “Claim” or “Claims”) between Bank, on the
one hand, and Guarantor, on the other hand (each side being, for the purposes of
this Dispute Resolution Provision, a “Party” and the two sides together being
the “Parties”), regardless of whether based on federal, state, or local law,
statute, ordinance, regulation, contract, common law, or any other source, and
regardless of whether foreseen or unforeseen, suspected or unsuspected, or fixed
or contingent at the time of this Guaranty, including but not limited to Claims
that arise out of or relate to: (i) this Guaranty (including any renewals,
extensions or modifications); or (ii) any document related to this Guaranty. For
the purposes of this Dispute Resolution Provision only, the terms “Bank” or
Party or Parties (to the extent referring to or including Bank) shall include
any parent corporation, subsidiary or affiliate of Bank. (b) Judicial Reference.
Any Claim brought by any Party in a California state court shall be resolved by
a general reference to a referee (or a panel of referees) as provided in
California Code of Civil Procedure Section 638. The referee (or presiding
referee of the panel) shall be a retired Judge or Justice of the California
state court system. The referee(s) shall be selected by mutual written agreement
of the parties. If the parties do not agree, the referee(s) shall be selected by
the Presiding Judge of the Court (or his or her representative) as provided in
California Code of Civil Procedure Section 640. The referee(s) shall hear and
determine all issues relating to the Claim, whether of fact or of law, and shall
do so in accordance with the laws of the Governing Law State and the California
rules of evidence and civil procedure, and shall report a statement of decision.
The referee(s) shall be empowered to enter equitable as well as legal relief,
provide all temporary or provisional remedies, enter equitable and legal orders
that will be binding on the parties, and rule on any motion which would be
authorized in court litigation, including without limitation motions to dismiss,
for summary judgment, or for summary adjudication. The referee(s) shall award
legal fees and costs (including the fees of the referee(s)) relating to the
judicial reference proceeding, and to any related litigation or arbitration, in
accordance with the terms of this Guaranty. The award that results from the
decision of the referee(s) shall be entered as a judgment in the court that
appointed the referee(s), in accordance with the provisions of California Code
of Civil Procedure Sections 644(a). Pursuant to California Code of Civil
Procedure Sections 645, the parties reserve the right to seek appellate review
of 10



--------------------------------------------------------------------------------

LOGO [g2188911.jpg]

any judgment or order, including but not limited to, orders pertaining to class
certification, to the same extent permitted in a court of law. (c) Arbitration
Provisions. The Parties agree that judicial reference pursuant to Subsection
(b) above is the preferred method of dispute resolution of all Claims, when
available. The Parties therefore agree that injunctive relief, including a
temporary restraining order, without the posting of any bond or security, shall
be appropriate to enjoin the prosecution of any arbitration proceeding where the
Claims at issue become subject to (and as long as they remain subject to)
judicial reference pursuant to Subsection (b) above, provided that a Party moves
for such relief within thirty (30) days of its receipt of a demand for
arbitration of a Claim. However, with respect to any Claim brought in a forum
other than a California state court, or brought in a California state court but
judicial reference pursuant to Subsection (b) above is not available or enforced
by the court, the arbitration provisions in this Subsection (c) (collectively,
the “Arbitration Provisions”) shall apply to the Claim. In addition, if either
of the Parties serves demand for arbitration of a Claim in accordance with these
Arbitration Provisions, and the other Party does not move to enjoin the
arbitration proceeding within thirty (30) days of receipt of the demand, the
right to judicial reference shall be waived and the Claim shall remain subject
to these Arbitration Provisions thereafter. The inclusion of these Arbitration
Provisions in this Guaranty shall not otherwise be deemed as any limitation or
waiver of the judicial reference provisions. The Arbitration Provisions are as
follows: (i) For any Claim for which these Arbitration Provisions apply (as
defined in the immediately preceding paragraph), the Parties agree that at the
request of any Party to this Guaranty, such Claim shall be resolved by binding
arbitration. The Claims shall be governed by the laws of the Governing Law State
without regard to its conflicts of law principles. The Federal Arbitration Act,
9 U.S.C. §§ 1 et seq. (the “Act”), shall apply to the construction,
interpretation, and enforcement of these Arbitration Provisions, as well as to
the confirmation of or appeal from any arbitration award. (ii) Arbitration
proceedings will be determined in accordance with the Act, the then-current
Commercial Finance rules and procedures of the American Arbitration Association
or any successor thereof (“AAA”) (or any successor rules for arbitration of
financial services disputes), and the terms of these Arbitration Provisions. In
the event of any inconsistency, the terms of these Arbitration Provisions shall
control. The arbitration shall be administered by the Parties and not the AAA
and shall be conducted, unless otherwise required by law, at a location selected
solely by Bank in any U.S. state where real or tangible personal property
collateral for this credit is located or where Guarantor has a place of
business. If there is no such state, Bank shall select a location in the
Governing Law State. (iii) If aggregate Claims are One Million Dollars
($1,000,000) or less: (A) All issues shall be heard and determined by one
neutral arbitrator. The arbitrator shall have experience with commercial
financial services disputes and, if possible, prior judicial experience, and
shall be selected pursuant to the AAA “Arbitrator Select: List and Appointment”
process, to be initiated by Bank. If the AAA “Arbitrator Select: List and
Appointment” process is unavailable, Bank shall initiate any successor process
offered by the AAA or a similar process offered by any other nationally
recognized alternative dispute resolution organization. (B) Unless the
arbitrator has a dispositive motion under advisement or unforeseeable and
unavoidable conflicts arise (as determined by the arbitrator), all arbitration
hearings shall commence within ninety (90) days of the appointment of the
arbitrator, and under any circumstances the award of the 11



--------------------------------------------------------------------------------

LOGO [g2188912.jpg]

arbitrator shall be issued within one hundred twenty (120) days of the
appointment of the arbitrator. (C) A Party shall be entitled to take no more
than two (2) fact depositions, one or both of which may be taken in accordance
with Fed. R. Civ. P. 30(b)(6), plus depositions of any experts designated by the
other Party, each of seven (7) hours or less, during pre-hearing discovery.
(D) There shall be no written discovery requests except a Party may serve
document requests on the other Party not to exceed twenty (20) in number,
including subparts. The requests shall be served within forty-five (45) days of
the appointment of the arbitrator and shall be responded to within twenty-one
(21) days of service. (iv) If aggregate Claims exceed One Million Dollars
($1,000,000): (A) The issues shall be heard and determined by one neutral
arbitrator selected as above unless either Party requests that all issues be
heard and determined by three (3) neutral arbitrators. In that event, each Party
shall select an arbitrator with experience with commercial financial services
disputes, and the two arbitrators shall select a third arbitrator, who shall
have prior judicial experience. If the arbitrators cannot agree, the third
arbitrator shall be selected pursuant to the AAA “Arbitrator Select: List and
Appointment” process, to be initiated by Bank. (B) Unless the arbitrator(s) have
a dispositive motion under advisement or other good cause is shown (as
determined by the arbitrator(s)), all arbitration hearings shall commence within
one hundred twenty (120) days of the appointment of the arbitrator(s), and under
any circumstances the award of the arbitrator(s) shall be issued within one
hundred eighty (180) days of the appointment of the arbitrator(s). (C) A Party
shall be entitled to take no more than five (5) fact depositions, one or more of
which may be taken in accordance with Fed. R. Civ. P. 30(b)(6), plus depositions
of any experts designated by the other Party, each of seven (7) hours or less,
during pre-hearing discovery. (D) There shall be no written discovery requests
except a Party may serve document requests on the other Party not to exceed
thirty (30) in number, including subparts. The requests shall be served within
forty-five (45) days of the appointment of the arbitrator(s) and shall be
responded to within twenty-one (21) days of service. (v) Where a Party intends
to rely upon the testimony of an expert on an issue for which the Party bears
the burden of proof, the expert(s) must be disclosed within thirty (30) days
following the appointment of the arbitrator(s), including a written report in
accordance with Fed. R. Civ. P. 26(a)(2)(B). The arbitrator(s) shall exclude any
expert not disclosed strictly in accordance herewith. The other Party shall have
the right within thirty (30) days thereafter to take the deposition of the
expert(s) (upon payment of the expert’s reasonable fees for the in-deposition
time), and to identify rebuttal expert(s), including a written report in
accordance with Fed. R. Civ. P. 26(a)(2)(B). (vi) The arbitrator(s) shall
consider and rule on motions by the Parties to dismiss for failure to state a
claim; to compel; and for summary judgment, in a manner substantively consistent
with the corresponding Federal Rules of Civil Procedure. The 12



--------------------------------------------------------------------------------

LOGO [g2188913.jpg]

arbitrator(s) shall enforce the “Apex” doctrine with regard to requested
depositions of high-ranking executives of both Parties. The arbitrator(s) shall
exclude any Claim not asserted within thirty (30) days following the demand for
arbitration. This shall not prevent a Party from revising the calculation of
damages on any existing theory. All discovery shall close at least one (1) week
before any scheduled hearing date, and all hearing exhibits shall have been
exchanged by the same deadline or they shall not be given weight by the
arbitrator(s). (vii) Except as waived by Guarantor in this Guaranty, the
arbitrator(s) will give effect to applicable statutes of limitation in
determining any Claim and shall dismiss the Claim if it is barred by the
statutes of limitation. For purposes of the application of any statutes of
limitation, the service of a written demand for arbitration or counterclaim
pursuant to the Notices provision of this Guaranty is the equivalent of the
filing of a lawsuit. At the request of any Party made at any time, including at
confirmation of an award, the resolution of a statutes of limitation defense to
any Claim shall be decided de novo by a court of competent jurisdiction rather
than by the arbitrator(s). Otherwise, any dispute concerning these Arbitration
Provisions or whether a Claim is arbitrable shall be determined by the
arbitrator(s), except as otherwise set forth in this Dispute Resolution
Provision. (viii) The arbitrator(s) shall have the power to award legal fees and
costs relating to the arbitration proceeding and any related litigation or
arbitration, pursuant to the terms of this Guaranty. The arbitrator(s) shall
provide a written statement of reasons for the award. The arbitration award may
be submitted to any court having jurisdiction to be confirmed and have judgment
entered and enforced. (ix) The filing of a court action is not intended to
constitute a waiver of the right of any Party, including the suing Party,
thereafter to require submittal of the Claims to arbitration, unless the Party
fails to make such demand for arbitration within ninety (90) days following the
filing of the court action. (x) The arbitration proceedings shall be private.
All documents, transcripts, and filings received by any Party shall not be
disclosed by the recipient to any third parties other than attorneys,
accountants, auditors, and financial advisors acting in the course of their
representation, or as otherwise ordered by a court of competent jurisdiction.
Any award also shall be kept confidential, although this specific requirement
shall be void once the award must be submitted to a court for enforcement. The
Parties agree that injunctive relief, including a temporary restraining order,
from a trial court is the appropriate relief for breach of this paragraph, and
they waive any security or the posting of a bond as a requirement for obtaining
such relief. (d) Self-Help. This Dispute Resolution Provision does not limit the
right of any Party to: (i) exercise self-help remedies, such as but not limited
to, setoff; (ii) initiate judicial or non-judicial foreclosure against any real
or personal property collateral; (iii) exercise any judicial or power of sale
rights; or (iv) act in a court of law to obtain an interim remedy, such as but
not limited to, injunctive relief, writ of possession or appointment of a
receiver, or additional or supplementary remedies. (e) Class Action Waiver. Any
arbitration or court trial (whether before a judge or jury or pursuant to
judicial reference) of any Claim will take place on an individual basis without
resort to any form of class or representative action (the “Class Action
Waiver”). THE CLASS ACTION WAIVER PRECLUDES ANY PARTY FROM PARTICIPATING IN OR
BEING REPRESENTED IN ANY CLASS OR REPRESENTATIVE ACTION REGARDING A CLAIM.
Regardless of anything else in this Dispute Resolution Provision, the validity
and effect of the Class Action Waiver may be determined only by a court or
referee and not by an arbitrator. The Parties to this Guaranty acknowledge that
the Class Action Waiver is material and essential to the arbitration of 13



--------------------------------------------------------------------------------

LOGO [g2188914.jpg]

any disputes between the Parties and is nonseverable from the agreement to
arbitrate Claims. If the Class Action Waiver is limited, voided or found
unenforceable, then the Parties’ agreement to arbitrate shall be null and void
with respect to such proceeding, subject to the right to appeal the limitation
or invalidation of the Class Action Waiver. THE PARTIES ACKNOWLEDGE AND AGREE
THAT UNDER NO CIRCUMSTANCES WILL A CLASS ACTION BE ARBITRATED. (f) Jury Waiver.
By agreeing to judicial reference or binding arbitration, the parties
irrevocably and voluntarily waive any right they may have to a trial by jury as
permitted by law in respect of any Claim. Furthermore, without intending in any
way to limit the provisions hereof, to the extent any Claim is not submitted to
judicial reference or arbitration, the parties irrevocably and voluntarily waive
any right they may have to a trial by jury to the extent permitted by law in
respect of such Claim. This waiver of jury trial shall remain in effect even if
the Class Action Waiver is limited, voided or found unenforceable. WHETHER THE
CLAIM IS DECIDED BY JUDICIAL REFERENCE, BY ARBITRATION, OR BY TRIAL BY A JUDGE,
THE PARTIES AGREE AND UNDERSTAND THAT THE EFFECT OF THIS DISPUTE RESOLUTION
PROVISION IS THAT THEY ARE GIVING UP THE RIGHT TO TRIAL BY JURY TO THE EXTENT
PERMITTED BY LAW. EACH PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER DOCUMENTS CONTEMPLATED
HEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION AND (iii) CERTIFIES THAT THIS WAIVER IS KNOWINGLY, WILLINGLY AND
VOLUNTARILY MADE. 27. Application of Singular and Plural. In all cases where
there is but a single Borrower, then all words used herein in the plural shall
be deemed to have been used in the singular where the context and construction
so require; and when there is more than one Borrower, or when this Guaranty is
executed by more than one Guarantor, the word “Borrower” or “Borrowers” and the
word “Guarantor” respectively shall mean all or any one or more of them as the
context requires. 28. Final Agreement. This Agreement and any related security
agreements or other agreements required by this Agreement constitute the entire
agreement between Guarantor and Bank with respect to the subject matter of this
Guaranty and with respect to the credit facilities provided by Bank to Borrower
and supersede all prior negotiations, communications, discussions and
correspondence concerning the subject matter hereof. In the event of any
conflict between this Agreement and any other agreements required by this
Agreement, this Agreement will prevail. [Signature Pages Follow] 14



--------------------------------------------------------------------------------

LOGO [g2188915.jpg]

Executed this             day of January, 2016. Guarantor: Calavo Growers, Inc.,
a California corporation By: Name: Title: Address for notices to Bank: Address
for notices to Guarantor: 101 N. Tryon Street 1141 Cummings Road, Suite A Mail
Code NC1-001-05-46 Santa Paula, CA 93060-9118 Charlotte, NC 28255-0001
Facsimile: Facsimile: